Dismissed and Opinion Filed September 26, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00018-CV

                                  GRACE L. LANE, Appellant
                                            V.
                                  JIMMY D. LANE, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-56203-2013

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Stoddart
                                 Opinion by Justice FitzGerald
       Grace L. Lane’s brief was due March 25, 2014. She filed an extension motion which the

Court granted, giving her until May 9, 2014 to file her brief. By postcard dated July 1, 2014, we

notified appellant that the time for filing her brief had expired. We directed her to file her brief

along with an extension motion within ten days. We cautioned that the failure to file her brief

and extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of her brief or this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).

                                                     /Kerry P. FitzGerald/
140018F.P05                                          KERRY P. FITZGERALD
                                                     JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GRACE L. LANE, Appellant                           On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00018-CV        V.                       Trial Court Cause No. 380-56203-2013.
                                                   Opinion delivered by Justice FitzGerald,
JIMMY D. LANE, Appellee                            Justices Fillmore and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JIMMY D. LANE recover his costs of this appeal, if any,
from appellant GRACE L. LANE.


Judgment entered September 26, 2014




                                             –2–